United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0967
Issued: August 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 3, 2017 appellant filed a timely appeal from a November 21, 2016 merit
decision and a January 31, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
developed bilateral ulnar neuropathy causally related to factors of his federal employment; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its January 31, 2017
decision. The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time
of its final decision, therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On October 12, 2016 appellant, then a 59-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral ulnar neuropathy as a result of
his federal employment duties which entailed sorting mail, picking up large parcels for delivery,
grabbing bundles of mail, and delivering packages, and which required fine manipulation of the
fingers. He first became aware of his condition on January 12, 2015 and of its relationship to his
employment on September 28, 2016. Appellant notified his supervisor of his condition on
October 13, 2016. He did not indicate that he had stopped work. On the reverse side of the
claim form, appellant’s supervisor reported that he had several claims with some of the same
body parts and conditions, noting that this was contradictory to the dates appellant had provided
pertaining to when he first became aware and related his condition to his employment.3
By letter dated October 18, 2016, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was afforded 30 days to submit the additional evidence. In another letter of that
same date, OWCP requested the employing establishment provide additional information
pertaining to appellant’s occupational disease claim.
In an undated narrative statement received on November 17, 2016, appellant described
his employment duties which involved the repetitive use of his arms and hands to case flats and
letters. He also explained that he would then load the letters and parcels to his delivery truck and
spend the remainder of the day performing curbside deliveries.
In support of his claim, appellant submitted January 12, 2015 and September 28, 2016
medical reports from Dr. Michael T. Acurio, a Board-certified orthopedic surgeon. In the
January 12, 2015 report, Dr. Acurio noted that appellant complained of bilateral upper extremity
pain, neck pain, and back pain. He noted that appellant underwent nerve studies which
demonstrated a moderate neuropathy. Dr. Acurio diagnosed cervical and lumbar disc disease,
pelvic girdle dysfunction, and ulnar neuropathy.
In the September 28, 2016 report, Dr. Acurio related that appellant complained of
increasing numbness, tingling, and pain in his elbows. He was previously noted to have ulnar
neuropathies bilaterally. Appellant reported that his job entailed the repetitive motion of lifting
his elbows and transporting mail pieces approximately 1,000 times daily. Physical examination
of the upper extremities revealed a markedly positive Tinel’s at the elbow. Dr. Acurio diagnosed
cervical and lumbar disc disease, bilateral shoulder impingement, sacroiliitis, and ulnar
neuropathies. He opined that appellant’s condition was work related and he provided work
restrictions.
By decision dated November 21, 2016, OWCP denied appellant’s claim finding that the
medical evidence of record did not show that his diagnosed condition was causally related to the
established factors of his federal employment.
3

Appellant has seven other traumatic injury claims and two other occupational disease claims with a date of
injury ranging from July 5, 2001 through March 28, 2016. The record before the Board contains no other
information pertaining to appellant’s other claims.

2

On December 19, 2016 appellant requested reconsideration of OWCP’s decision. He
provided a narrative statement describing his course of medical treatment for his neck, hand, and
elbow injuries. No other evidence was received.
By decision dated January 31, 2017, OWCP denied appellant’s request for
reconsideration, finding that he neither raised substantive legal questions nor included relevant
and pertinent new evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.7 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.9 The opinion of the physician must be one of reasonable medical certainty and
4

Supra note 1.

5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, supra note 5.

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant engaged in repetitive activities fulfill his employment
duties as a letter carrier. It denied his claim, however, finding that the evidence of record failed
to establish causal relationship between those activities and his bilateral ulnar neuropathy
condition. The Board finds that the medical evidence of record is insufficient to establish that
appellant developed bilateral ulnar neuropathy causally related to factors of his federal
employment as a letter carrier.11
In a January 12, 2015 report, Dr. Acurio noted that a nerve study demonstrated a
moderate neuropathy. As the physician failed to discuss appellant’s employment duties or
provide any opinion regarding the casual nature of his condition, this report is insufficient to
establish appellant’s occupational disease claim. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value.12
In a September 28, 2016 medical report, Dr. Acurio reported that appellant complained of
increasing numbness, tingling, and pain in his elbows. He diagnosed cervical and lumbar disc
disease, bilateral shoulder impingement, sacroiliitis, and ulnar neuropathies. Dr. Acurio opined
that appellant’s condition was work related. The Board finds that Dr. Acurio failed to provide a
well-rationalized opinion pertaining to the cause of appellant’s injuries and only generally
repeated his allegations pertaining to his employment factors. Such generalized statements do
not establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how or why this physical activity actually
caused the diagnosed condition.13 Dr. Acurio failed to provide a fully detailed report as he made
no mention of appellant’s medical history and only briefly noted findings on physical
examination and review of diagnostic testing. Appellant’s medical history is of particular
importance given that appellant has filed nine prior workers’ compensation claims.14 Moreover,
while Dr. Acurio had some knowledge of appellant’s repetitive employment duties, his statement
on causation failed to provide a sufficient explanation as to the mechanism of injury pertaining to
10

James Mack, 43 ECAB 321 (1991).

11

S.Y., Docket No. 11-1816 (issued March 16, 2012).

12

B.B., Docket No. 17-919 (issued June 28, 2017).

13

K.W., Docket No. 10-98 (issued September 10, 2010).

14

A well-rationalized opinion is particularly warranted when there is a history of preexisting condition. T.M.,
Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

4

this occupational disease claim as alleged by appellant, namely, how repetitive sorting and
delivering mail/packages would cause his bilateral ulnar neuropathy.15 Without explaining how
physiologically the movements involved in appellant’s employment duties caused or contributed
to his diagnosed condition, his opinion on causal relationship is equivocal in nature and of
limited probative value.16
On appeal appellant asserts that his ulnar nerve condition is work related and caused him
difficulty in performing his employment duties. The Board has held an award of compensation
may not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.17 Appellant’s honest belief that his occupational employment duties caused his medical
injury is not in question, but that belief, however sincerely held, does not constitute the medical
evidence necessary to establish causal relationship.18 In the instant case, the record lacks
rationalized medical evidence establishing causal relationship between appellant’s federal
employment duties as a letter carrier and his diagnosed bilateral ulnar neuropathy. Thus,
appellant has failed to meet his burden of proof.19
Appellant may submit this additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.20 Section 10.608(b) of OWCP regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.21

15

S.W., Docket 08-2538 (issued May 21, 2009).

16

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
17

D.D., 57 ECAB 734 (2006).

18

P.P., Docket No. 17-0483 (issued June 13, 2017).

19

See supra note 16.

20

D.K., 59 ECAB 141 (2007).

21

20 C.F.R. § 10.606(b)(3); see also K.H., 59 ECAB 495 (2008).

5

ANALYSIS -- ISSUE 2
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. He did not advance a new and relevant legal
argument. Appellant argued that his injury was employment related and described his
employment duties and subsequent medical treatment.22 The underlying issue in this case was
whether appellant developed bilateral ulnar neuropathy causally related to his accepted repetitive
employment duties. That is a medical issue which must be addressed by relevant new medical
evidence.23 In this case, appellant did not submit any relevant and pertinent new medical
evidence.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
bilateral ulnar neuropathy is causally related to factors of his federal employment as a letter
carrier. The Board further finds that OWCP properly denied his request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

22

Sherry A. Hunt, 49 ECAB 467 (1998).

23

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated January 31, 2017 and November 21, 2016 are affirmed.
Issued: August 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

